DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits and is responsive to the papers filed on 12/8/2020.  Claims 1-19 are currently pending.

Priority
1.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
2.	The Information Disclosure Statement (IDS) has not been considered by the examiner because it has not been filed.

Drawings
3.	The drawings that were filed on 12/8/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20190001960 A1), in view of Kim (US 20190184976 A1), and in further view of Izouka (US 20200156619 A1).
8.	Regarding Claim 1, Lee teaches a method of controlling a hybrid electric vehicle, comprising (Lee: [0002] "The present disclosure relates to a hybrid vehicle and a method of performing temperature control therefor, and more particularly, to a mode change control [controlling hybrid electric vehicle] method capable of efficiently performing heating in cold weather by predicting a stop of the hybrid vehicle, and the hybrid vehicle for performing the same."): 
Comparing, by the controller, the predicted temperature of the coolant with a reference temperature at which a full automatic temperature control (FATC) unit requests starting of an engine (Lee: [0010] and [0051] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control... At this time, the FATC requests operation of the engine [request starting of an engine] from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating [comparing temperature of coolant to reference temperature]."  Also, "In particular, the hybrid control unit 140 may determine a driving mode according to a relationship between a vehicle speed and engine efficiency when an engine operation request is received from the FATC 150 and whether a short stop occurs."); 
And entering, by the controller, the EV mode when the predicted temperature of the coolant is greater than the reference temperature (Lee: [0075] "Upon determining that the current situation corresponds to the short stop, the hybrid control unit may disallow entry into the series mode. Disallowing of entry into the series mode may mean that the hybrid control unit changes the driving mode to an EV mode. Along with or separately from change to the EV mode [entering EV mode], the hybrid control unit may change an engine operation request reference value of the FATC upon determining that that the current situation corresponds to the short stop." Note that a skilled practitioner would recognize that the controller enters EV mode because the coolant temperature will not increase due to the engine off and heating excessively delay, as further explained in [0076].  Therefore, it would have been obvious to one skilled in the art to enter EV mode when the temperature is greater than a threshold temperature.).  
	Lee fails to teach receiving, by a controller, traffic light information including signal information and distance information of a traffic light ahead under an electric vehicle (EV) mode entry condition; predicting, by the controller, a duration of an EV mode based on the received traffic light information; and predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode.
	However, in the same field of endeavor, Kim teaches receiving, by a controller, traffic light information including signal information and distance information of a traffic light ahead under an electric vehicle (EV) mode entry condition (Kim: [0019], [0042], and [0064] "The traffic light information may include a red signal time and a green signal time [signal information], and the traffic situation information may include an expected average speed of the hybrid vehicle in a road section including the traffic light."  Also, "Referring to FIGS. 1-8, in a determination step 100, a controller 305 included in the hybrid vehicle 300 may determine whether a remaining distance (or a current remaining distance) [distance information of traffic light ahead] d.sub.res up to a traffic light which the hybrid vehicle will approach is less than or equal to a maximum remaining distance d.sub.max."  Also, "Therefore, when the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the controller 305 may correct or adjust the transition reference value (e.g., switch reference value) between driving modes of the hybrid vehicle 300 so that the hybrid vehicle maintains to travel in the EV mode [under EV mode entry]."); 
And predicting, by the controller, a duration of an EV mode based on the received traffic light information (Kim: [0039] "Accordingly, if the dynamic information on a road is updated [based on received traffic light information] at an appropriate time, a driving situation of the vehicle for a certain period may be predicted [predict duration of EV mode]. A control using the predicted driving situation to transition a driving mode of the vehicle, which minimizes energy consumption of the vehicle, may be possible."); 
Lee and Kim are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Kim to receive traffic light information to predict a duration of an EV mode because it provides the benefit of entering an EV mode to minimize entry into a series hybrid electric vehicle mode to increase efficiency of the vehicle.
	Lee and Kim fails to teach predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode.
	However, in the same field of endeavor, Izouka teaches predicting, by the controller, a temperature of a coolant in the EV mode according to the predicted duration of the EV mode (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode.").
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of coolant according to the duration of EV mode because it provides the benefit of determining when to enter an EV mode in order to increase efficiency of the vehicle. 
9.	Regarding Claim 2, Lee, Kim, and Izouka remains as applied above in Claim 1, and further, Lee teaches determining, by the controller, whether entry into a first hybrid electric vehicle (HEV) mode, using a power of the engine as a driving force, is possible… and entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible (Lee: [0010], [0011], and [0020] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air using engine coolant heated by heat of the engine... At this time, the FATC requests operation of the engine from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating."  Also, "However, as described above with reference to FIG. 1, since the parallel mode is more excellent than the series mode in terms of engine efficiency, when the parallel mode is possible [first HEV mode possible] (when a vehicle runs at a predetermined speed or more), the parallel mode may be preferentially selected [entering first HEV mode in response to determining first HEV mode is possible]."  Also, "To achieve these objects and other advantages and in accordance with the purpose of the disclosure, as embodied and broadly described herein, a method of controlling a mode change of a hybrid vehicle includes: receiving, by a hybrid control unit, an engine operation request from a full automatic temperature control (FATC) unit; determining, by the hybrid control unit, whether to enter a first hybrid electric vehicle (HEV) mode utilizing engine power as driving force...") 
	Lee fails to explicitly teach when the predicted temperature of the coolant is equal to or less than the reference temperature, entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible.
	However, in the same field of endeavor, Izouka teaches when the predicted temperature of the coolant is equal to or less than the reference temperature, entering, by the controller, the first HEV mode in response to determining that entry into the first HEV mode is possible (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode. Specifically, the travel mode setting unit 404 compares the estimated parking time period with a threshold value set in advance for the parking time period, and when the parking time period is larger than the threshold value, the HV mode is set in the vicinity of the stopping point in the outward travel. This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point." Note that a skilled practitioner would recognize that if the parking time period threshold is used to determine to enter in hybrid vehicle mode, which is based on keeping the coolant temperature lower.  Therefore, having a parking time threshold to determine when to enter HV mode would be equivalent to a temperature less than or equal to a reference temperature.).
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of the coolant temperature to determine when to enter in an HEV mode because it provides the benefit of increased vehicle efficiency.
10.	Regarding Claim 3, Lee, Kim, and Izouka remains as applied above in Claim 2, and further, Lee teaches entering, by the controller, a second HEV mode, using the power of the engine to generate electricity, in response to determining that entry into the first HEV mode is impossible (Lee: [0006] and [0015] "However, in a series HEV mode, the engine is driven with low load and thus the driving force of the engine is used to generate electricity."  Also, "Even when the vehicle stops for a relatively short period of time due to traffic signals while being driven in the parallel mode, if the vehicle speed capable of entering the parallel mode is not satisfied [determining entry into first HEV mode is impossible] due to stoppage, the driving mode of the vehicle is temporarily changed to the series mode [enter second HEV mode].").  
11.	Regarding Claim 4, Lee, Kim, and Izouka remains as applied above in Claim 3, and further, Lee teaches wherein the first HEV mode includes a parallel mode, and wherein the second HEV mode includes a series mode (Lee: [0011] "Then, the HCU operates the engine and selects any one of the parallel mode [first HEV mode] and the series mode [second HEV mode] according to situations.")
12.	Regarding Claim 5, Lee, Kim, and Izouka remains as applied above in Claim 1, and further, Izouka teaches requesting, by the controller, the FATC unit to reduce at least one of the reference temperature or a heating setting temperature in response to determining that the predicted temperature of the coolant is equal to or less than the reference temperature (Izouka: [0095] "In the second modification described above, in a case where a stopping point is set between the starting point and the final destination, the parking time period estimation unit 402 estimates the parking time period at the stopping point, and the travel mode setting unit 404 sets the EV/HV travel mode on the basis of the estimated parking time period and adjusts the catalyst warm-up until reaching the stopping point [in response to determining predicted temperature is less than reference], and thus, an optimal travel plan including the parking time period can be created and an input of the catalyst warm-up request can be suppressed. According to the second modification, it is possible to reduce the catalyst warm-up request [reduce heating setting temperature] upon leaving the stopping point.").
13.	Regarding Claim 6, Lee, Kim, and Izouka remains as applied above in Claim 1, and further, Kim teaches the receiving the traffic light information includes receiving at least one of a signal change period of a traffic light ahead, a currently displayed signal ahead of a current route, a remaining distance to a traffic light ahead, a remaining time period of a currently displayed signal, next signal display information, or traffic light location information (Kim: [0021] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a green signal [receive traffic light information] and a remaining time in which the hybrid vehicle reaches the traffic light exceeds a green signal remaining time. The controller may determine the green signal remaining time [remaining time period of currently displayed signal] and the remaining time based on the traffic light information, the traffic situation information, and position information of the hybrid vehicle. When the remaining time is greater than or equal to the green signal remaining time, it may be determined that the hybrid vehicle does not pass through the traffic light.").
14.	Regarding Claim 7, Lee, Kim, and Izouka remains as applied above in Claim 1, and further, Kim teaches the predicting the duration of the EV mode based on the received traffic light information includes calculating a sum of a time period, taken for a vehicle to decelerate based on the traffic light information and reach a traffic light, and a signal waiting time period, remaining until a go signal of the traffic light is turned on (Kim: [0020], [0064], and [0072] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a red signal and a red signal remaining time [remaining time until go signal, signal waiting time period] is greater than or equal to a remaining time in which the hybrid vehicle reaches the traffic light."  Also, "When the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the hybrid vehicle may be stopped in front of the traffic light near the vehicle."  Also, "Referring to FIG. 5, the controller 305 may calculate or determine an acceleration a.sub.tgt for the target speed profile based on a current speed V.sub.C, a target speed V.sub.tgt, and a deceleration time t.sub.4 of the hybrid vehicle 300. The deceleration time t.sub.4 may be the current remaining time t.sub.cur.sub._.sub.res [calculating sum of time period, taken for vehicle to decelerate].").  
15.	Regarding Claim 8, Lee, Kim, and Izouka remains as applied above in Claim 7, and further, Kim teaches the predicting the duration of the EV mode based on the received traffic light information includes calculating the signal waiting time period using a current signal, a remaining time period of the current signal, a next signal, and a remaining time period of the next signal (Kim: [0063] "When the red signal remaining time t.sub.r.sub._.sub.res is less than the current remaining time [calculate signal waiting time using next signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may pass through the traffic light near the vehicle. When the red signal remaining time r.sub.t.sub._.sub.res is greater than or equal to the current remaining time [calculate signal waiting time using current signal and remaining time of current signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may not pass through the traffic light near the vehicle.").
16.	Regarding Claim 9, Lee, Kim, and Izouka remains as applied above in Claim 1, and further, Izouka teaches the predicting the temperature of the coolant in the EV mode includes adding a coolant temperature that is to be reduced by heating when the engine is not operated during the duration of the EV mode to a reference coolant temperature when the engine is operated (Izouka: [0082] and [0084] "When the engine coolant temperature at the start of traveling is low, the heater request is input to raise the temperature of the coolant [adding a coolant temperature]. At this time, the control device 400 sets a traveling mode to the NV mode and causes the internal combustion engine 310 to operate to heat the coolant."  Also, "The travel mode setting unit 404 predicts the coolant temperature at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402, and sets the EV mode/HV mode... This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point [coolant temperature to be reduced by heating to reference temperature].").  
17.	Regarding Claim 10, Lee, Kim and Izouka remains as applied above in Claim 1, and further, Lee teaches a non-transitory computer-readable recording medium having recorded thereon a program for executing the method of claim 1 (Lee: [0034] "Further, the control logic of the present disclosure may be embodied as non-transitory computer readable media on a computer readable medium containing executable program instructions executed by a processor, controller or the like.").  
18.	Regarding Claim 11, Lee teaches a hybrid electric vehicle, comprising (Lee: [0002] "The present disclosure relates to a hybrid vehicle and a method of performing temperature control therefor, and more particularly, to a mode change control method capable of efficiently performing heating in cold weather by predicting a stop of the hybrid vehicle, and the hybrid vehicle for performing the same."): 
To compare the predicted temperature of the coolant with a reference temperature at which a full automatic temperature control (FATC) unit requests starting of an engine (Lee: [0010] and [0051] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control... At this time, the FATC requests operation of the engine [request starting of an engine] from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating [comparing temperature of coolant to reference temperature]."  Also, "In particular, the hybrid control unit 140 may determine a driving mode according to a relationship between a vehicle speed and engine efficiency when an engine operation request is received from the FATC 150 and whether a short stop occurs."),
And to enter the EV mode when the predicted temperature of the coolant is greater than the reference temperature (Lee: [0075] "Upon determining that the current situation corresponds to the short stop, the hybrid control unit may disallow entry into the series mode. Disallowing of entry into the series mode may mean that the hybrid control unit changes the driving mode to an EV mode. Along with or separately from change to the EV mode [entering EV mode], the hybrid control unit may change an engine operation request reference value of the FATC upon determining that that the current situation corresponds to the short stop." Note that a skilled practitioner would recognize that the controller enters EV mode because the coolant temperature will not increase due to the engine off and heating excessively delay, as further explained in [0076].  Therefore, it would have been obvious to one skilled in the art to enter EV mode when the temperature is greater than a threshold temperature.).  
	Lee fails to teach a first controller configured to receive traffic light information including signal information and distance information of a traffic light ahead; and a second controller configured to predict a duration of an electric vehicle (EV) mode based on the received traffic light information, 
to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode.
	However, in the same field of endeavor, Kim teaches a first controller configured to receive traffic light information including signal information and distance information of a traffic light ahead (Kim: [0019], [0042], and [0064] "The traffic light information may include a red signal time and a green signal time [signal information], and the traffic situation information may include an expected average speed of the hybrid vehicle in a road section including the traffic light."  Also, "Referring to FIGS. 1-8, in a determination step 100, a controller 305 included in the hybrid vehicle 300 may determine whether a remaining distance (or a current remaining distance) [distance information of traffic light ahead] d.sub.res up to a traffic light which the hybrid vehicle will approach is less than or equal to a maximum remaining distance d.sub.max."  Also, "Therefore, when the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the controller 305 may correct or adjust the transition reference value (e.g., switch reference value) between driving modes of the hybrid vehicle 300 so that the hybrid vehicle maintains to travel in the EV mode."); 
And a second controller configured to predict a duration of an electric vehicle (EV) mode based on the received traffic light information (Kim: [0039] "Accordingly, if the dynamic information on a road is updated [based on received traffic light information] at an appropriate time, a driving situation of the vehicle for a certain period may be predicted [predict duration of EV mode]. A control using the predicted driving situation to transition a driving mode of the vehicle, which minimizes energy consumption of the vehicle, may be possible.").
Lee and Kim are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee to incorporate the teachings of Kim to receive traffic light information to predict a duration of an EV mode because it provides the benefit of entering an EV mode to minimize entry into a series hybrid electric vehicle mode to increase efficiency of the vehicle.
Lee and Kim fails to teach to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode.
	However, in the same field of endeavor, Izouka teaches to predict a temperature of a coolant in the EV mode according to the predicted duration of the EV mode (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode.").
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of coolant according to the duration of EV mode because it provides the benefit of determining when to enter an EV mode in order to increase efficiency of the vehicle. 
19.	Regarding Claim 12, Lee, Kim, and Izouka remains as applied above in Claim 11, and further, Lee teaches the second controller is configured to determine whether entry into a first hybrid electric vehicle (HEV) mode, using a power of the engine as a driving force, is possible… and enter the first HEV mode in response to determining that entry into the first HEV mode is possible (Lee: [0010], [0011], and [0020] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air using engine coolant heated by heat of the engine... At this time, the FATC requests operation of the engine from a hybrid control unit (HCU), when the temperature of engine coolant is less than that of water necessary for heating."  Also, "However, as described above with reference to FIG. 1, since the parallel mode is more excellent than the series mode in terms of engine efficiency, when the parallel mode is possible [first HEV mode possible] (when a vehicle runs at a predetermined speed or more), the parallel mode may be preferentially selected [entering first HEV mode in response to determining first HEV mode is possible]."  Also, "To achieve these objects and other advantages and in accordance with the purpose of the disclosure, as embodied and broadly described herein, a method of controlling a mode change of a hybrid vehicle includes: receiving, by a hybrid control unit, an engine operation request from a full automatic temperature control (FATC) unit; determining, by the hybrid control unit, whether to enter a first hybrid electric vehicle (HEV) mode utilizing engine power as driving force..."). 
	Lee fails to explicitly teach to determining that the predicted temperature of the coolant is equal to or less than the reference temperature, and enter the first HEV mode in response to determining that entry into the first HEV mode is possible.  
	However, in the same field of endeavor, Izouka teaches to determine that the predicted temperature of the coolant is equal to or less than the reference temperature, and enter the first HEV mode in response to determining that entry into the first HEV mode is possible (Izouka: [0084] "The travel mode setting unit 404 predicts the coolant temperature [predict temperature of coolant] at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402 [according to predicted duration of EV mode], and sets the EV mode/HV mode. Specifically, the travel mode setting unit 404 compares the estimated parking time period with a threshold value set in advance for the parking time period, and when the parking time period is larger than the threshold value, the HV mode is set in the vicinity of the stopping point in the outward travel. This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point." Note that a skilled practitioner would recognize that if the parking time period threshold is used to determine to enter in hybrid vehicle mode, which is based on keeping the coolant temperature lower.  Therefore, having a parking time threshold to determine when to enter HV mode would be equivalent to a temperature less than or equal to a reference temperature.).
Lee, Kim, and Izouka are considered to be analogous to the claim invention because they are in the same field of hybrid electric vehicle control.  Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee and Kim to incorporate the teachings of Izouka to predict the temperature of the coolant temperature to determine when to enter in an HEV mode because it provides the benefit of increased vehicle efficiency.
20.	Regarding Claim 13, Lee, Kim, and Izouka remains as applied above in Claim 12, and further, Lee teaches the second controller is configured to enter a second HEV mode, using the power of the engine to generate electricity, in response to determining that entry into the first HEV mode is impossible (Lee: [0006] and [0015] "However, in a series HEV mode, the engine is driven with low load and thus the driving force of the engine is used to generate electricity."  Also, "Even when the vehicle stops for a relatively short period of time due to traffic signals while being driven in the parallel mode, if the vehicle speed capable of entering the parallel mode is not satisfied [determining entry into first HEV mode is impossible] due to stoppage, the driving mode of the vehicle is temporarily changed to the series mode [enter second HEV mode].").  
21.	Regarding Claim 14, Lee, Kim, and Izouka remains as applied above in Claim 11, and further, Lee teaches wherein the FATC unit is configured to perform indoor heating using the coolant, and request the second controller to start the engine in response to determining that the temperature of the coolant is equal to or less than the reference temperature (Lee: [0010] "Meanwhile, in recently released vehicles, a full automatic temperature control (FATC) unit is responsible for performing temperature control. In hybrid vehicles, as necessary, the FATC performs control to heat indoor air [perform indoor heating] using engine coolant heated by heat of the engine [using the coolant]... At this time, the FATC requests operation of the engine [start engine] from a hybrid control unit (HCU) [second controller], when the temperature of engine coolant is less than that of water necessary for heating [equal or less than reference temperature].").
22.	Regarding Claim 15, Lee, Kim, and Izouka remains as applied above in Claim 14, and further, Izouka teaches the second controller is configured to request the FATC unit to reduce at least one of the reference temperature or a heating setting temperature in response to determining that the predicted temperature of the coolant is equal to or less than the reference temperature (Izouka: [0095] "In the second modification described above, in a case where a stopping point is set between the starting point and the final destination, the parking time period estimation unit 402 estimates the parking time period at the stopping point, and the travel mode setting unit 404 sets the EV/HV travel mode on the basis of the estimated parking time period and adjusts the catalyst warm-up until reaching the stopping point [in response to determining predicted temperature is less than reference], and thus, an optimal travel plan including the parking time period can be created and an input of the catalyst warm-up request can be suppressed. According to the second modification, it is possible to reduce the catalyst warm-up request [reduce heating setting temperature] upon leaving the stopping point.").
23.	Regarding Claim 16, Lee, Kim, and Izouka remains as applied above in Claim 11, and further, Kim teaches the traffic light information includes at least one of a signal change period of a traffic light ahead, a currently displayed 26Attorney Docket No. 048278-736001US (Patent) signal ahead of a current route, a remaining distance to a traffic light ahead, a remaining time period of a currently displayed signal, next signal display information, or traffic light location information (Kim: [0021] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a green signal [receive traffic light information] and a remaining time in which the hybrid vehicle reaches the traffic light exceeds a green signal remaining time. The controller may determine the green signal remaining time [remaining time period of currently displayed signal] and the remaining time based on the traffic light information, the traffic situation information, and position information of the hybrid vehicle. When the remaining time is greater than or equal to the green signal remaining time, it may be determined that the hybrid vehicle does not pass through the traffic light.").
24.	Regarding Claim 17, Lee, Kim, and Izouka remains as applied above in Claim 11, and further, Kim teaches the second controller is configured to predict the duration of the EV mode by calculating a sum of a time period, taken for a vehicle to decelerate based on the traffic light information and reach a traffic light, and a signal waiting time period, remaining until a go signal of the traffic light is turned on (Kim: [0020], [0064], and [0072] "Determining whether the hybrid vehicle passes through the traffic light may include: determining, by the controller, whether a current signal of the traffic light is a red signal and a red signal remaining time [remaining time until go signal, signal waiting time period] is greater than or equal to a remaining time in which the hybrid vehicle reaches the traffic light."  Also, "When the hybrid vehicle 300 does not pass through the traffic light near the vehicle, the hybrid vehicle may be stopped in front of the traffic light near the vehicle."  Also, "Referring to FIG. 5, the controller 305 may calculate or determine an acceleration a.sub.tgt for the target speed profile based on a current speed V.sub.C, a target speed V.sub.tgt, and a deceleration time t.sub.4 of the hybrid vehicle 300. The deceleration time t.sub.4 may be the current remaining time t.sub.cur.sub._.sub.res [calculating sum of time period, taken for vehicle to decelerate].").  
25.	Regarding Claim 18, Lee, Kim, and Izouka remains as applied above in Claim 17, and further Kim teaches the second controller is configured to calculate the signal waiting time period using a current signal, a remaining time period of the current signal, a next signal, and a remaining time period of the next signal (Kim: [0063] "When the red signal remaining time t.sub.r.sub._.sub.res is less than the current remaining time [calculate signal waiting time using next signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may pass through the traffic light near the vehicle. When the red signal remaining time r.sub.t.sub._.sub.res is greater than or equal to the current remaining time [calculate signal waiting time using current signal and remaining time of current signal] t.sub.cur.sub._.sub.res, the hybrid vehicle 300 may not pass through the traffic light near the vehicle.").
26.	Regarding Claim 19, Lee, Kim, and Izouka remains as applied above in Claim 11, and further, Izouka teaches the second controller is configured to predict the temperature of the coolant in the EV mode by adding a coolant temperature that is to be reduced by heating when the engine is not operated during the duration of the EV mode to a reference coolant temperature when the engine is operated (Izouka: [0082] and [0084] "When the engine coolant temperature at the start of traveling is low, the heater request is input to raise the temperature of the coolant [adding a coolant temperature]. At this time, the control device 400 sets a traveling mode to the NV mode and causes the internal combustion engine 310 to operate to heat the coolant."  Also, "The travel mode setting unit 404 predicts the coolant temperature at the time of leaving the stopping point, on the basis of a result of the estimation performed by the parking time period estimation unit 402, and sets the EV mode/HV mode... This configuration maintains the engine coolant temperature during parking. The threshold value is set, for example, on the basis of whether the engine coolant temperature lowers before leaving the stopping point [coolant temperature to be reduced by heating to reference temperature].").

Prior Art
30.	The prior art made of record and not relied upon is considered pertinent, most relevant, to applicant's disclosure.
Huh (US 20180105161 A1)
Murata (US 20160347303 A1)
Tamagawa (US 20120253576 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T SILVA whose telephone number is (571)272-6506. The examiner can normally be reached Mon-Thurs, 7:00-4:30; Second Fri, 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL T SILVA/Examiner, Art Unit 3663                                                                                                                                                                                                        
/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663